UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2152


CHRISTOPHER LEE JOHNSON,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF JUSTICE; FINANCIALS; DEPARTMENT OF STATE;
GOLDMAN SACHS; JP MORGAN CHASE; CITIGROUP; MORGAN
STANLEY; U. S. TREASURY DEPARTMENT; LOYD BLANK FIEN; JAMIE
DIAMON; JAMES GORMAN; U. S. FEDERAL RESERVE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:17-cv-01844-MGL)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lee Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Johnson appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing his civil action without prejudice

and denying his motion to alter or amend the judgment. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Johnson v. Dep’t of Justice, No. 6:17-cv-01844-MGL (D.S.C. Aug. 31 & Sept. 18,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2